USCA1 Opinion

	




United States Court of AppealsFor the First Circuit                                 No. 98-1747                          JOHN THORNTON,                      Plaintiff, Appellant,                                v.                   HARVARD UNIVERSITY, ET AL.,                      Defendants, Appellees.                                                            ERRATA SHEET                    Entered: February 4, 1999     The unpublished per curiam opinion issued on February 3, 1999, mispells plaintiff-appellant's last name as "Thorton."  Wherever the name appears, it should read "Thornton."